DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 04/03/2020. Claims 1-26 are currently pending in the application. An action follows below:

RESTRICTION REQUIREMENT
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-23, drawn to a structure of a light emitting display with an integrated touch member, classified in CPC H01L27/323.
II.	Claims 24-26, drawn to a method of manufacturing a light emitting display without a touch member, classified in CPC H01L51/5237.
The inventions are independent or distinct, each from the other because:
Inventions of the above identified Group I and Group II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of making as claimed can be used to make another and materially different product, e.g., the process of making as claimed can be used to make a light emitting display without a touch member.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification indicated above, the search for limitations of at least claims 2-19 of Group I are not required for the search in Group II, and the process of using a mask to positively or negatively expose the photoresist, the inkjet process, and the filling process of claims of Group II are not required for the search in Group I, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If the Applicant elects the above identified Group I, the following Election of Species Requirement is applied.
ELECTION OF SPECIES REQUIREMENT
This application contains claims 1-23 of Group I directed to the following patentably distinct species: 
Species I illustrated by Figure 7;
Species II illustrated by Figure 8; 
Species III illustrated by Figure 9;
Species IV illustrated by Figure 10;
Species V illustrated by Figure 11; and
Species VI illustrated by Figure 12.
The species are independent or distinct because the display of these species are structured differently so that these species require their own distinct features, e.g., species I requiring the features, “wherein at least one of the viewing angle controlling patterns has a forward-tapered shape, and an inclined angle between a top surface of the thin film encapsulation layer and a side surface of the at least one of the viewing angle controlling patterns is within a range of 91o to 110o”, which are presently recited in at least claim 5 and not required in species II; species II requiring the features, “wherein at least one of the viewing angle controlling patterns has a reverse-tapered shape, and an inclined angle between a top surface of the thin film encapsulation layer and a side surface of the at least one of the viewing angle controlling patterns is within a range of 85o to 89o”, which are presently recited in at least claim 6 and not required in other species; species III requiring the features, “wherein a height of a surface of at least one of the viewing angle controlling patterns is less than a height of a surface of the light transmission pattern and wherein the surface of the at least one of the viewing angle controlling patterns includes a concave shape or a convex shape”, which are presently recited in at least claims 7-8 and not required in at least species I and II; and etc. Further, Species I-VI are directed to related display. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, these species are structured differently so that these species require their own distinct features as describe above. Furthermore, the species as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there is no generic claim to all indicated species.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626